                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Elizabeth Hodgson,
formerly known as
Elizabeth Shreve
                                               Case No. 18-cv-87-PB
      v.

US Social Security Administration,
Acting Commissioner



                                 ORDER



      Reviewing the matter de novo, I agree with the Magistrate Judge’s

reasoning and conclusions. Moreover, I am persuaded by the Acting

Commissioner’s responses to the claimant’s objection. Accordingly, I

overrule the claimant’s objection and adopt the Report and

Recommendation in full.   Hodgson’s motion for an order reversing the

Acting Commissioner’s decision, (Doc. no. 10), is denied. The Acting

Commissioner’s motion for an order affirming her decision, (Doc. no.

14), is granted. The clerk of court shall enter judgment accordingly

and close the case.


      SO ORDERED.

                                         /s/ Paul Barbadoro
                                         Paul Barbadoro
                                         United States District Judge

Date: March 4, 2019

cc:   Counsel of record
